DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al. (US 2020/0036156) in view of Yamano et al. (US 2018/0132346).
In regards to claim 1, Wojcik discloses of a light-emitting device comprising: a capacitor (for example 3); one or more solid-state light-emitting elements (for example 2, see Paragraphs 0003-0004, 0029-0033) configured to emit light when electric power is supplied from the capacitor (3); and a switch (for example 4) configured to control the electric power supplied from the capacitor (3) to the solid- state light-emitting element (2), wherein the solid-state light-emitting element (2) is on an outer face of the capacitor (3), the switch (4) is on the outer face of the capacitor (3) or inside the capacitor (3), and a conductive portion (for example 6) connects the solid-state light-emitting element (2) and the switch (4) in series (for example see Figs 3, 4(A), 4(B) and Paragraphs 0069-0072).  
However, Wojcik does not explicitly disclose of wherein the capacitor comprises: a dielectric layer, a first inner electrode and a second inner electrode, the dielectric layer being between the first inner electrode and the second inner electrode, a first outer electrode electrically connected to the first inner electrode, a second outer electrode electrically connected to the second inner electrode, and a conductive portion between the first outer electrode and the second outer electrode.
Yamano discloses of the specific details of the structure of a capacitor (see Fig 1A or 1B) comprising: a dielectric layer (for example 12), a first inner electrode (for example 14 connected to 16a) and a second inner electrode (for example 14 connected to 16b), the dielectric layer (12) being between the first inner electrode and the second inner electrode (see Figs 1A, 1B), a first outer electrode (for example 16a) electrically connected to the first inner electrode, a second outer electrode (for example 16b) electrically connected to the second inner electrode (see Figs 1A, 1B), and a conductive portion (for example 18) between the first outer electrode and the second outer electrode for the purpose of preventing acoustic noise of a circuit board by utilizing a ceramic capacitor (see Figs 1A, 1B and Paragraphs 0004, 0037-0038).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize a ceramic capacitor as taught by Yamano having multiple internal electrodes within dielectric layers in place of the capacitor of Wojcik for a reliable operation by reducing acoustic noise coming from a circuit board.
In regards to claim 2, Wojcik in view of Yamano disclose of the light-emitting device according to Claim 1, wherein the conductive portion (see Figs 3, 4A of Wojcik, 18 of Yamano) comprises a connecting electrode on the outer face of the capacitor (for example see Wojcik Figs 3, 4A and Yamano Figs 1A, 1B).  
In regards to claim 7, Wojcik in view of Yamano disclose of the light-emitting device according to Claim 1, wherein the solid-state light-emitting element (for example 2 of Wojcik) is configured to emit light in a direction parallel to the outer face of the capacitor (3), and wherein the switch (4) is on the outer face of the capacitor (3) at a position that avoids an optical path of the light emitted from the solid-state light-emitting element (2, for example see Wojcik Figs 3, 4(A), 4(B), 5(A), 8(A), 8(B), 9).  
In regards to claim 8, Wojcik in view of Yamano disclose of the light-emitting device according to Claim 7, wherein the switch (4 of Wojcik) is arranged so as to be shifted relative to the optical path in a direction parallel with the outer face (for example see Wojcik Figs 3, 4(A), 4(B), 5(A), 8(A), 8(B), 9).  
In regards to claim 9, Wojcik in view of Yamano disclose of the light-emitting device according to Claim 7, wherein the switch (4 of Wojcik) is arranged so as to be shifted relative to the optical path in a direction orthogonal to the outer face (for example see Wojcik Figs 3, 4(A), 4(B), 5(A), 8(A), 8(B), 9).  
In regards to claim 11, Wojcik in view of Yamano disclose of the light-emitting device according to Claim 3, wherein in the semiconductor capacitor, the dielectric layer (for example see 12 of Yamano in Figs 1A, 1B) is in a vertical direction relative to the outer face of the capacitor (3 of Wojcik, Figs 1A, 1B of Yamano) on which the solid-state light-emitting element (2 of Wojcik) and the switch (4 of Wojcik) are located (for example see Wojcik Figs 3, 4(A), 4(B) and Yamano Figs 1A, 1B).  
In regards to claim 17, Wojcik discloses of a capacitor (for example 3) comprising: a placement portion on which one or more solid-state light-emitting elements (for example 2, see Paragraphs 0003-0004, 0029-0033) and a switch (for example 4) are located, the solid-state light-emitting elements (2) being configured to emit light when electric power is supplied from the capacitor (3), and the switch (4) being configured to control the electric power supplied from the capacitor (3) to the solid-state light-emitting element (2); and a conductive portion on the placement portion, the conductive portion being configured to connect the capacitor (3) and the switch (4) in series, wherein the one or more solid-state light-emitting elements (2) and the switch (4) are on a same outer face of the capacitor (3, for example see Figs 3, 4(A), 4(B) and Paragraphs 0069-0072).  
However, Wojcik does not explicitly disclose of wherein the capacitor comprises: a dielectric layer; a first inner electrode and a second inner electrode, the dielectric layer being between the first inner electrode and the second inner electrode.
Yamano discloses of the specific details of the structure of a capacitor (for example see Figs 1A or 1B) comprising: a dielectric layer (for example 12), a first inner electrode (for example 14 connected to 16a) and a second inner electrode (for example 14 connected to 16b) for the purpose of preventing acoustic noise of a circuit board by utilizing a ceramic capacitor (see Figs 1A, 1B and Paragraphs 0004, 0037-0038).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize a ceramic capacitor as taught by Yamano having multiple internal electrodes within dielectric layers in place of the capacitor of Wojcik for a reliable operation by reducing acoustic noise coming from a circuit board.

Claims 3-4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al. (US 2020/0036156) in view of Yamano et al. (US 2018/0132346) as applied to claim 1 above, and further in view of Munding (US 2015/0228878).
In regards to claim 3, Wojcik and Yamano disclose of the light-emitting device according to Claim 1 as found within the explanation above.
However, Wojcik and Yamano do not explicitly disclose of wherein the capacitor is a semiconductor capacitor having the dielectric layer, the first inner electrode, and the second inner electrode in a semiconductor substrate.
Munding discloses of a capacitor (for example 6); one or more solid-state light-emitting elements (for example 3) configured to emit light when electric power is supplied from the capacitor (6); wherein the solid-state light-emitting element (3) is on an outer face of the capacitor (6, for example see Figs 1A), wherein the capacitor (6) may be a semiconductor capacitor (6, for example see Paragraphs 0036-0040) used for a light emitting device since a silicon capacitor have low profiles, withstands high temperatures and have a high capacitance density enabling miniaturization (for example see Paragraphs 0036-0040).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the ceramic capacitor of Wojcik and Yamano with the semiconductor capacitor of Munding for the purpose of improving temperature and breakdown characteristics and saving the circuitry space requirement.
In regards to claim 4, Wojcik in view of Yamano and Munding disclose of the light-emitting device according to claim 3, wherein the semiconductor capacitor comprises a thin insulating film (for example see Munding Paragraph 0036) on the outer face of the capacitor (3 of Wojcik), and the semiconductor capacitor comprises a connecting electrode on the outer face of the capacitor with the insulating film interposed therebetween (see Munding Paragraphs 0036-0040).  
However, Wojcik, Yamano and Munding do not explicitly disclose of wherein the thin insulating film is 10 µm or less.
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to have the insulating film being 10 µm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (of the insulating film size) involves only routine skill in the art. (see In re Aller, 105 USPQ 233)
In regards to claim 16, Wojcik in view of Yamano and Munding disclose of the light-emitting device according to Claim 3, wherein the semiconductor substrate is silicon (for example see Munding Paragraphs 0039-0040).  
	
Allowable Subject Matter
Claims 5-6, 10, 12-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the prior art does not disclose of the light-emitting device according to Claim 1, wherein the capacitor further comprises: a first via conductor electrically connected to the first inner electrode and to the solid-state light-emitting element, and a second via conductor electrically connected to the second inner electrode and to the switch, and wherein the first via conductor and the second via conductor are electrically connected to an outer electrode of the capacitor, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 6 is also objected to as being dependent on claim 5.  
In regards to claim 10, the prior art does not disclose of the light-emitting device according to Claim 7, further comprising a light- receiving element in the optical path, the light-receiving element being configured to receive the light emitted from the solid-state light-emitting element, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 12, the prior art does not disclose of the light-emitting device according to Claim 11, wherein the semiconductor capacitor further comprises a projected portion of the semiconductor substrate that is immediately below a position at which the solid-state light-emitting element and the switch are located, and that is located laterally to the dielectric layer, the first inner electrode, and the second inner electrode, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 13, the prior art does not disclose of the light-emitting device according to Claim 11, wherein the semiconductor capacitor further comprises: a first via conductor electrically connected to the first inner electrode and to the solid- state light-emitting element, and a second via conductor electrically connected to the second inner electrode and to the switch, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 14 and 15 are also objected to as being dependent on claim 13.  
In regards to claim 18, the prior art does not disclose of the light-emitting device according to Claim 1, further comprising: a driving circuit that is on the outer face of the capacitor and that is configured to drive the switch, wherein the capacitor further comprises: a third inner electrode and a fourth inner electrode, the dielectric layer being between the third inner electrode and the fourth inner electrode, a third outer electrode electrically connected to the third inner electrode, and a fourth outer electrode electrically connected to the fourth inner electrode, wherein the third inner electrode is insulated from the first inner electrode, and wherein the driving circuit is connected between the third outer electrode and the fourth outer electrode, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 19 is also objected to as being dependent on claim 18.  

Response to Arguments
Applicant’s arguments filed 4/25/22, with respect to the rejection(s) of claim(s) 1-13 and 16-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wojcik et al. (US 2020/0036156).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844